Xhtle, J.
It affirmatively appearing from the evidence brought up in the record, that the defendant company was not guilty of any negligence, and that the death of the plaintiff’s wife was attributable to her failure to observe ordinary care for her own safety, a verdict for the defendant was demanded. The trial court having correctly so adjudged, this verdict will be allowed to stand without closely scrutinizing the various grounds ■of the motion for a new trial; for, irrespective of the errors therein alleged, the only result which could have been legally arrived at upon the trial was reached. Judgment affirmed.

All the Justices concurring.